          Case 4:17-cv-01892-HSG Document 287 Filed 05/15/19 Page 1 of 2



 1    Michelle C. Yau (admitted Pro Hac Vice)             Todd Jackson (Cal. Bar No. 202598)
      Mary J. Bortscheller (admitted Pro Hac Vice)        Nina Wasow (Cal. Bar No. 242047)
 2    Daniel Sutter (admitted Pro Hac Vice)               FEINBERG, JACKSON, WORTHMAN &
 3    COHEN MILSTEIN SELLERS & TOLL PLLC                  WASOW, LLP
      1100 New York Ave. NW ● Fifth Floor                 2030 Addison St. ● Suite 500
 4    Washington, DC 20005                                Berkeley, CA 94704
      Telephone: (202) 408-4600                           Telephone: (510) 269-7998
 5    Fax: (202) 408-4699                                 Fax: (510) 269-7994
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11   Charles Baird and Lauren Slayton, as            Case No: 4:17-cv-01892-HSG
     individuals, and on behalf of all others
12   similarly situated, and on behalf of the        PLAINTIFFS’ ADMINISTRATIVE MOTION
     BlackRock Retirement Savings Plan,              TO FILE UNDER SEAL
13
                    Plaintiffs,
14
            v.
15
     BlackRock Institutional Trust Company,
16   N.A., et al.,
17                  Defendants.
18

19          Pursuant to N.D. Cal. Civil Local Rules 7-11 and 79-5(d) and (e), Plaintiffs Charles Baird and
20
     Lauren Slayton (“Plaintiffs”) hereby move the Court to issue an administrative order that authorizes
21
     the sealing of portions of Plaintiffs’ Response to BlackRock’s Supplemental Brief Regarding
22
     Document Numbers 305, 346, 351, 535, and 536, filed by Plaintiffs. Certain information contained
23

24 within the Supplemental Brief was produced by BlackRock to Plaintiffs during the course of discovery

25   and is designated “CONFIDENTIAL” under the terms of the protective order entered by the Court on

26   October 18, 2017 (Dkt. No. 76). An unredacted copy of the brief is being lodged concurrently with
27   this motion.
28


     Case No: 4:17-cv-01892-HSG-KAW: PLS’ ADMIN. MOT. TO FILE UNDER SEAL                   Page 1 of 2
          Case 4:17-cv-01892-HSG Document 287 Filed 05/15/19 Page 2 of 2



 1          The basis for Plaintiffs’ administrative motion is set forth in the Declaration of Michelle C.
 2   Yau, submitted herewith. A proposed order granting Plaintiffs’ administrative motion and
 3
     authorizing the sealing of the document is also submitted herewith.
 4

 5   Dated: May 15, 2019
                                                 COHEN MILSTEIN SELLERS & TOLL, PLLC
 6
                                           By:
 7                                                 /s/ Michelle C. Yau
                                                   Michelle C. Yau (admitted Pro Hac Vice)
 8
                                                 Michelle C. Yau (admitted Pro Hac Vice)
 9
                                                 Daniel R. Sutter (admitted Pro Hac Vice)
10                                               Mary J. Bortscheller (admitted Pro Hac Vice)
                                                 1100 New York Avenue, N.W.
11                                               Suite 500, West Tower
                                                 Washington, D.C. 20005
12                                               Tel: (202) 408-4600
                                                 Fax: (202) 408-4699
13
                                                 myau@cohenmilstein.com
14                                               dsutter@cohenmilstein.com
                                                 mbortscheller@cohenmilstein.com
15
                                                 FEINBERG, JACKSON, WORTHMAN &
16                                               WASOW, LLP
                                                 Nina Wasow (Cal. Bar No. 242047)
17                                               Todd Jackson (Cal. Bar No. 202598)
                                                 2030 Addison St.
18                                               Suite 500
                                                 Berkeley, CA 94704
19                                               Tel: (510) 269-7998
                                                 Fax: (510) 269-7994
20                                               nina@feinbergjackson.com
21                                               todd@feinbergjackson.com

22                                               Attorneys for Plaintiffs

23

24

25

26

27

28


     Case No: 4:17-cv-01892-HSG-KAW: PLS’ ADMIN. MOT. TO FILE UNDER SEAL                      Page 2 of 2
